Kirkpatrick, C. J.
We send down records to the inferior courts to be perfected, every day, and why cannot the Court of Common Pleas.
*270Vroom. I believe no amendment or alteration can be made, unless a rule is taken for that purpose at the term to which the appeal is returned.
Kirkpatrick, 0.‘ J.
The omission of the seal is a mere mistake, which, I think, may be amended. The ground of the rule, that the amendment should be made the first term, is merely to prevent delay. Here no delay was occasioned. There is no principle of law against the Common Pleas making a rule to amend, either the second or third term. We place it at the first term, in order to prevent delay. I see no injustice in allowing the amendment, and think it would be too rigid to reverse for that.
Ford, J.
I believe these amendments depend upon the rules of the Courts of O'ommon Pleas, and they have often admitted them to be made instanter, when the justice was present in court, and no delay would take place.
Rossell, J. concurred.
Judgment affirmed.